Per Curiam.
The defendant was convicted of grand larceny and has appealed. The only question raised is that the evidence was insufficient to justify a conviction. A motion was made for a non-suit at the close of the plaintiff’s case and was renewed in substance at the conclusion of the trial. It is contended that the evidence is insufficient to sustain the charge that the defendant took the goods in question or to show that their value exceeded thirty dollars. A great many witnesses testified upon the trial, and the testimony is voluminous and conflicting. After reading it, we are satisfied that the verdict should not be disturbed, and the judgment is affirmed.